DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, claim 4 recites the phrase: “relatively small” which is vague and indefinite.  Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8 – 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,521,718 (Szegedy et al.) in view of US Patent Application Publication No. 20040205037 (Mrziglod et al).
	Regarding claim 1, Szegedy et al. discloses: “an information processing method (FIG. 3; col. 2, lines 29-31: “FIG. 3 is a flow diagram of an example process for training a neural network on a training item and an adversarial perturbation of the training item”) for a neural network model (FIG. 1: 110; col. 2, lines 47-48: “The neural network 110 can be a feedforward deep neural network, e.g., a convolutional neural network”) optimized by a training (col. 1, lines 45-47: “performing an iteration of a neural network training procedure to optimize an adversarial objective function”) by using a processor and a memory for use in computation of the processor (col. 7, lines 36-38: “a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data”), the method comprising: outputting a first information processing result (FIG. 1: 124) by the neural network model (FIG. 1: 110) using first input data (FIG. 1: 122; col. 3, line 67 – col. 4, line 2: “the neural network 110 to generate a neural network output for the training input, e.g., a neural network output 124 for the training input 122”); outputting a second information processing result (FIG. 1: 134) by the neural network model (FIG. 1: 110) using second input data (FIG. 1: 132) obtained by applying a perturbation to the first input data (FIG. 1: 122; col. 4, lines 4-7: “the neural network 110 to generate a neural network output for the adversarial perturbation, e.g., a neural network output 134 for the adversarial perturbation 132”).
	However, Szegedy et al. does not clearly disclose the remaining limitations of the claims.  To that end, Mrziglod et al. discloses: “determining a reliability of the neural network model ([0014]: “reliability of the prognosis value is determined on the basis of how the prognoses determined by the neural networks differ. If the individual prognoses of the neural networks differ greatly from one another, then it can be inferred from this that the neural networks do not constitute a reliable model in the range of the current input data”) using the first input data based on a comparison result between the first information processing result and the second information processing result” ([0011]: “Due to the different training data, which were obtained by perturbation and were used for training the neural networks, these prognoses can differ from one another”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Szegedy et al. with the invention of Mrziglod et al. in order to determine the difference in the prognosis/output of neural networks with and without perturbations (e.g., see Mrziglod et al. @ [0011], [0014]). 
	With respect to claim 10, Szegedy et al. discloses: “an information processing apparatus (col. 2, line 38-40: “FIG. 1 shows an example neural network training system 100. The neural network training system 100 is an example of a system implemented as computer programs on one or more computers”) for a neural network model (FIG. 1: 110; col. 2, lines 47-48: “The neural network 110 can be a feedforward deep neural network, e.g., a convolutional neural network”) optimized by a training (col. 1, lines 45-47: “performing an iteration of a neural network training procedure to optimize an adversarial objective function”), the apparatus comprising: a processor; and a memory configured to be used in processing of computation of the processor (col. 7, lines 36-38: “a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data”), wherein the processor is configured to: output a first information processing result (FIG. 1: 124) by the neural network model (FIG. 1: 110) using first input data (FIG. 1: 122; col. 3, line 67 – col. 4, line 2: “the neural network 110 to generate a neural network output for the training input, e.g., a neural network output 124 for the training input 122”); output a second information processing result (FIG. 1: 134) by, the neural network model (FIG. 1: 110) using second input data (FIG. 1: 132) obtained by applying a perturbation to the first input data” (FIG. 1: 122; col. 4, lines 4-7: “the neural network 110 to generate a neural network output for the adversarial perturbation, e.g., a neural network output 134 for the adversarial perturbation 132”). 
	In addition, Mrziglod et al. discloses: “determine a reliability of the neural network model ([0014]: “reliability of the prognosis value is determined on the basis of how the prognoses determined by the neural networks differ. If the individual prognoses of the neural networks differ greatly from one another, then it can be inferred from this that the neural networks do not constitute a reliable model in the range of the current input data”) using the first input data based on a comparison result between the first information processing result and the second information processing result” ([0011]: “Due to the different training data, which were obtained by perturbation and were used for training the neural networks, these prognoses can differ from one another”).
	With respect to claims 2 and 11, Szegedy et al. discloses: “the neural network model is optimized (col. 1, lines 45-47: “performing an iteration of a neural network training procedure to optimize an adversarial objective function”) by a training against adversarial examples used as the perturbation” (FIG. 1: 122; col. 4, lines 4-7: “the neural network 110 to generate a neural network output for the adversarial perturbation, e.g., a neural network output 134 for the adversarial perturbation 132”).
	Regarding claims 5, Szegedy et al. discloses: “the perturbation includes adversarial examples” (col. 2, lines 6-7: “adversarial examples formed by applying small perturbations to examples from a test dataset”).
	With respect to claims 6 and 15, Mrziglod et al. discloses: “the determining comprises: determining that the neural network model has a low reliability with respect to the adversarial examples ([0014]: “reliability of the prognosis value is determined on the basis of how the prognoses determined by the neural networks differ. If the individual prognoses of the neural networks differ greatly from one another, then it can be inferred from this that the neural networks do not constitute a reliable model in the range of the current input data”), if the comparison result shows that the first information processing result and the second information processing result are different from each other” ([0011]: “Due to the different training data, which were obtained by perturbation and were used for training the neural networks, these prognoses can differ from one another”).
	With respect to claims 8 and 14, Mrziglod et al. discloses: “determining that an event of misrecognition due to an effect of the perturbation has occurred in the neural network model, if the comparison result shows that the first information processing result and the second information processing result are different from each other” ([0011]: “Due to the different training data, which were obtained by perturbation and were used for training the neural networks, these prognoses can differ from one another”).
	Regarding claims 9 and 16, Szegedy et al. discloses: “the neural network model includes a convolutional neural network (FIG. 1: 110; col. 2, lines 47-48: “The neural network 110 can be a feedforward deep neural network, e.g., a convolutional neural network”); each of the first input data and the second input data includes image data (col. 2, lines 54-55: “the inputs to the neural network 110 are images or features that have been extracted from images”); and each of the first information processing result and the second information processing result includes an image recognition result” (col. 2, lines 55-60: “the output generated by the neural network 110 for a given image may be scores for each of a set of object categories, with each score representing an estimated likelihood that the image contains an image of an object belonging to the category”).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Szegedy et al. in view of Mrziglod et al. and US Patent Application Publication No. 20200242252 (Chen et al).
	Claims 7 and 13 are dependent upon claims 1 and 10, respectively.  As discussed above, claims 1 and 10 are disclosed by the combination of Szegedy et al. and Mrziglod et al.
Thus, those limitations of claims 7 and 13 that are recited in claims 1 and 10, respectively, are also disclosed by the combination of Szegedy et al. and Mrziglod et al.
	However, the combination of Szegedy et al. and Mrziglod et al. does not clearly disclose the remaining limitations of the claims.  To that end regarding claims 7 and 13, Chen et al. discloses: “determining that the neural network model outputs a correct information processing result, if the comparison result shows that the first information processing result and the second information processing result are the same” ([0030]: “With reference generally to FIGS. 1-11, the invention may determine how large of an adverse perturbation can be input into a system (i.e., how much an image can change) and still obtain (e.g., be classified as) the same result (i.e., how robust the system is to an adverse perturbation). For example, as shown in FIG. 2, the invention can determine the minimum distortion (i.e., adverse perturbation) between X0 and Xa such that the input returns the correct output from the model for the image).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Szegedy et al. and Mrziglod et al. with the invention of Chen et al. in order to determine when the neural network outputs correct information processing results even with adverse perturbation (e.g., see Chen et al. @ [0030]).
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                      5/21/2022
Primary Examiner                 AU2644